Citation Nr: 0944095	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  06-31 308	)	DATE
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1.  Entitlement to service connection for bilateral lower 
extremity periostitis.

2.  Entitlement to an initial rating higher than 10 percent 
for bilateral degenerative joint disease of the knee.

3.  Entitlement to an initial rating higher than 10 percent 
for left ankle sprain residuals.

4.  Entitlement to a compensable rating for hallux valgus of 
the right foot.

5.  Entitlement to a compensable rating for hypertension.

6.  Entitlement to a compensable rating for postoperative 
scar on left foot.

7.  Entitlement to a compensable rating for bilateral tinea 
pedis.

8.  Entitlement to a compensable rating for residuals of an 
umbilical hernia, postoperative.

9.  Entitlement to an initial rating higher than 10 percent 
for gastroesophageal reflux disease.
REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
May 1978 to May 2006.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in June 2006 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
While on appeal, in a rating decision in August 2007, the RO 
increased the rating for gastroesophageal reflux disease to 
10 percent.  

In May 2007, the Veteran appeared at a hearing before a 
Decision Review Officer.  A transcript of the hearing is in 
the Veteran's file.

In May 2007, the Veteran withdrew from the appeal the claim 
for increase for erectile dysfunction and the claims of 
service connection for left ear hearing loss, residuals of 
cardiac catheterization, and left carpal tunnel syndrome.


FINDINGS OF FACT

1.  Bilateral lower extremity periostitis (shin splints) is 
not currently shown. 

2.  For the period covered in the appeal, there is limitation 
of motion or instability of either knee.

3.  For the period covered in the appeal, there is no more 
than moderate limitation of motion of the left ankle.

4.  For the period covered in the appeal, the right foot 
hallux valgus is manifested by slight impairment, which does 
not more nearly approximate or equate to resection of the 
metatarsal head or severe impairment equivalent to amputation 
of the great toe.

5.  For the period covered in the appeal, hypertension is 
controlled by prescribed medication.  

6.  For the period covered in the appeal, the postoperative 
scar on the left foot is manifested by subjective pain 
without pain on examination or limitation of function.

7.  For the period covered in the appeal, bilateral tinea 
pedis is manifested by scaling of the skin and itching of the 
feet, but involvement of more than 5 percent of the body or 
intermittent systemic therapy has not been shown.

8.  For the period covered in the appeal, the postoperative 
umbilical hernia is well healed with no weakening of the 
abdominal wall or the need for a supportive belt. 

9.  For the period covered in the appeal, gastroesophageal 
reflux disease is not productive of considerable impairment 
of health.


CONCLUSIONS OF LAW

1. Bilateral lower extremity periostitis was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002); 38 C.F.R. § 3.303 (2009).  

2.  The criteria for an initial rating higher than 10 percent 
for bilateral degenerative joint disease of the knees have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5010 
(2009).

3.  The criteria for an initial rating higher than 10 percent 
for residuals of a left ankle sprain have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5024, 5271 (2009). 

4.  The criteria for an initial compensable rating for hallux 
valgus of the right foot have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5280 (2009).

5.  The criteria for a 10 percent rating for hypertension 
have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 4.7, 4.104, Diagnostic Code 7101 (2009).

6.  The criteria for an initial compensable rating for 
postoperative scar on the left foot have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.118, Diagnostic Codes 7804, 7805 (2009).

7.  The criteria for an initial compensable rating for 
bilateral tinea pedis have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.118, 
Diagnostic Codes 7806, 7813 (2009).

8.  The criteria for an initial compensable rating for 
postoperative residuals of an umbilical hernia have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 4.7, 4.20, 4.114, Diagnostic Code 7339 (2009).

9.  The criteria for an initial rating higher than 10 percent 
for gastroesophageal reflux disease have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.10, 4.20, 4.114, Diagnostic Code 7346 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 556 U.S. __, 129 S. Ct. 1696 (April 21, 2009).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

On the claim of service connection, the RO provided pre-
adjudication VCAA notice by a letter, dated in March 2006.  
The Veteran was notified of the evidence needed to 
substantiate a claim of service connection, namely, evidence 
of current disability; evidence of an injury or disease in 
service or event in service, causing injury or disease; and 
evidence of a relationship between the current disability and 
the injury, disease, or event in service.  Additionally, the 
Veteran was notified that VA would obtain VA records and 
records of other Federal agencies, and that he could submit 
other records not in the custody of a Federal agency, such as 
private medical records or with his authorization VA would 
obtain any such records on his behalf.  The notice included 
the general provisions for the effective date of a claim and 
the degree of disability assignable. 



As for the content and timing of the VCAA notice, the 
document substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence); 
of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying 
the document that satisfies VCAA notice); of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (pre-adjudication notice); 
and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim).  Further VCAA notice is not required. 

On the initial rating claims, where, as here, service 
connection has been granted and the initial ratings have been 
assigned, the claims of service connection have been more 
than substantiated, they have been proven, thereby rendering 
38 U.S.C.A. §5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Once the claim of service connection has been 
substantiated, the filing of a notice of disagreement with 
the RO's decision, rating a disability, does not trigger 
additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further 
VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is 
no longer applicable in the claims for initial higher 
ratings.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 
Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 
128 (2008).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained the service 
treatment records, VA records, and private medical records.  
The Veteran has not identified any additional pertinent 
records for the RO to obtain on his behalf.  The Veteran has 
been afforded two VA examinations.  

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

The threshold requirement that must be met in order to 
establish a claim for service connection is competent 
evidence (a medical diagnosis) of a current chronic 
disability that has existed on or after the date of 
application for service connection for such disability.  
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); see 
McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (finding 
that the requirement of having a current disability is met 
"when a claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim").

Facts 

The service treatment records are silent as to any complaint, 
treatment, or diagnosis of lower extremity periostitis (shin 
splints) during service.  

On VA examination in January 2006, the Veteran stated that he 
had chronic transient bilateral shin splints throughout his 
military career, occurring approximately every six months and 
lasting for a week.  No specific medication or footwear was 
used for the condition, which responded well to rest.  The 
Veteran was not symptomatic at the time of the examination, 
and physical examination found no swelling, erythema, 
ecchymosis, or tenderness.  

VA records show that in August 2006 the Veteran indicated 
that he was not experiencing any joint aches or muscle 
weakness.  There was no complaint of shin splint pain.  

In May 2007, the Veteran testified that the shin splints 
first occurred in 2001 while doing physical training at the 
Sergeant Major's Academy.  He stated that he saw a doctor and 
got a "no-running" profile.  He reported that he would 
experience pain in his shins with walking or exercise.  He 
testified that his shins were always tender, which he 
relieved by elevating his legs and resting.  He indicated 
that he has not been seen by a physician for his shin splints 
since his retirement from military service.  

On VA examination in June 2007, the physical examination was 
normal with no heat, redness, swelling, or acute tenderness 
in the lower extremities.  There was full range of motion of 
the ankles without shin pain.  A bone scan of legs showed no 
signs of increased uptake in either shin.  The diagnosis was 
shin splints in remission.
 


Evidentiary Standards 

VA must give due consideration to all pertinent medical and 
lay evidence in a case where a Veteran is seeking service 
connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical 
or lay evidence may be considered, in other words, whether 
the evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative 
value of the evidence, that is, does the evidence tend to 
prove a fact, once the evidence has been admitted.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value 
or weight of the admissible evidence.  Washington v. 
Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. 
Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding 
in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 



Analysis

The existence of a disability on or after the date of 
application is the legal basis for a claim of service 
connection.  In this case, the Veteran is competent to 
describe shin splints in service and his testimony is 
credible.  Nevertheless, no actual disability or pathology of 
either shin has been found since service.  Without a 
diagnosis of a disability at any time during the appeal 
period, there is no disability to service connect.  

To the extent the Veteran's statements and testimony are 
offered as proof of shin splints, the Board finds that the 
lack of objective findings of shin splints by clinical 
finding and by a bone scan outweighs the Veteran's personal 
observations.  

As there is no persuasive evidence that the Veteran has at 
any time since service shin splints, the preponderance of the 
evidence is against the claim and the benefit-of- the-doubt 
standard of proof does not apply.

Claims for Increase 

Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule).  The 
percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate Diagnostic Codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

When an unlisted condition is encountered, it is permissible 
to rate it under a closely related disease or injury in which 
not only are the same functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.

A 0 percent rating will be assigned when the symptomatology 
required for a compensable rating is not shown.  38 C.F.R. § 
4.31.

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. App. 
119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 
(2007).



Bilateral Degenerative Joint Disease of the Knees

Rating Criteria

Bilateral degenerative joint disease of the knee is currently 
rated 10 percent under Diagnostic Code 5010.  Under 
Diagnostic Code 5010, arthritis due to trauma substantiated 
by X-ray findings is rated as degenerative arthritis.  Under 
Diagnostic Code 5003, degenerative arthritis is rated on the 
basis of limitation of motion under the appropriate 
Diagnostic Codes for the specific joint involved.  

When there is no limitation of motion of the specific joint, 
Diagnostic Code 5003 provides a 20 percent rating for 
degenerative arthritis with X-ray evidence of involvement of 
2 or more major joints with occasional incapacitating 
exacerbations, and a 10 percent rating for degenerative 
arthritis with X-ray evidence of involvement of 2 or more 
major joints.  

Normal ranges of motion of the knee are 0 degrees of 
extension to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate 
II.  

Limitation of motion of the knee is rated under either 
Diagnostic Code 5260 (limitation of flexion) or Diagnostic 
Code 5261 (limitation of flexion).  And a separate rating may 
be assigned for each, that is, for limitation of flexion and 
for limitation of extension.

Under Diagnostic Code 5260, flexion limited to 45 degrees is 
10 percent disabling, flexion limited to 30 degrees is 20 
percent disabling, and flexion limited to 15 degrees is 30 
percent disabling.

Under Diagnostic Code 5261, extension limited to 10 degrees 
is 10 percent disabling, extension limited to 15 degrees is 
20 percent disabling, and extension limited to 20 degrees is 
30 percent disabling.

Another potential Diagnostic Code is Diagnostic Code 5257.  
Under Diagnostic Code 5257, the criteria for a 10 percent are 
slight recurrent subluxation or slight instability.

Rating factors for a disability of the musculoskeletal system 
include functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakness, excess fatigability, pain 
on movement, swelling, or atrophy. 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995). Also with any form 
of arthritis, painful motion is factor to be considered. 38 
C.F.R. § 4.59.

Facts 

On VA examination in January 2006, the Veteran complained of 
pain, weakness, stiffness, fatigue, and lack of endurance.  
Physical activity and inclement weather tended to precipitate 
his symptoms.  He reported difficulty navigating stairs, 
walking and running for long distances, or standing for 
extended length of time.  He stated that he used knee 
supports while exercising.  He also stated that although his 
knee problems came on gradually in service he had a permanent 
P-2 profile in 2001, and a left knee arthroscopic debridement 
of meniscal tissue in 2003.

On physical examination, the Veteran's posture and gait were 
normal.  There was no swelling, effusion, or ligament 
instability, but there was tenderness to palpation 
bilaterally.  The Veteran exhibited a full range of motion 
bilaterally with no pain on motion.  And no additional 
limitation as a result of repetitive motion or resistance on 
motion.  X-rays from December 2002 showed that the bony 
structures were intact with slight narrowing at the medial 
compartment of the right knee joint and minimal degenerative 
spurs on the inferior aspect of each patella. 

In August 2006, the Veteran complained of knee pain over the 
last two to three years. 



In May 2007, the Veteran testified that he had definite pain 
when he extended and flexed his knees.  He described slight 
swelling at the end of the day and that he used a brace on 
his right knee when doing any kind of physical activity.  He 
indicated he was not able to walk as far without pain as he 
did in January 2006, that he was not able to climb stairs 
without pain and that the knee pain was aggravated by 
walking.  He stated his right knee was overall worse than his 
left knee.

On VA examination in June 2007, the Veteran complained that 
his knees hurt on a daily basis.  He stated that he wore a 
knee brace if he anticipated prolonged exercise, such as 
walking more than 2 miles, which usually occurred 3 to 4 
times a week.  He gave a history of instability 3 times 
within 6 months and an arthroscopy of the left knee in 2004 
showed a meniscal tear.  He stated there had been no 
incapacitating flare-up of knee pain within the past 12 
months.  On physical examination, he had full range of motion 
in each knee with flexion to 140 degrees bilaterally, and 
extension to 0 degrees, bilaterally.  There was no pain with 
motion or additional limitation due to pain, fatigue, 
incoordination, weakness, or lack of endurance.  He walked 
with a slightly antalgic gait, limping on the right leg.  X-
rays of knees from December 2002 showing mild early 
degenerative changes, mainly on the right.  

Analysis

The Veteran is currently rated 10 percent for arthritis 
involving two or more major joints under Diagnostic Code 
5003.  A 20 percent disability rating under Diagnostic Code 
5003 requires occasional incapacitating exacerbations.  On VA 
examination in June 2007 VA examination, the Veteran stated 
he had not experienced any incapacitation as a result of his 
bilateral knee disability.  The Veteran testified that his 
symptoms consisted mainly of pain and slight swelling after 
vigorous exercise or prolonged walking.  Such symptoms do not 
rise to the level of incapacitating exacerbations and the 
criteria for a 20 percent rating under Diagnostic Code 5003 
have not been met.



The Board has also considered the Diagnostic Codes 5260 and 
5261 for limitation of flexion or extension, respectively, 
but no limitation of flexion or extension is demonstrated for 
either knee, considering functional loss due to pain and 
38 C.F.R. §§ 4.40 and 4.45.  And there is no evidence of 
instability of either knee to warrant a separate rating for 
either knee under Diagnostic Code 5257. 

For the reasons articulated, the preponderance of the 
evidence is against the claim for an initial rating higher 
than 10 percent for bilateral degenerative joint disease of 
the knee and the benefit-of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b).  

Residuals of a Left Ankle Sprain 

Rating Criteria

The Veteran is currently rated 10 percent for residuals of a 
left ankle sprain by analogy to tenosynovitis under 
Diagnostic Code 5024.  Tenosynovitis is rated on limitation 
of motion of the affected joint.  

Limitation of motion of the ankle is rated under Diagnostic 
Code 5271.  Under Diagnostic Code 5271, the criterion for the 
next higher rating, 20 percent, is marked limitation of 
motion of the ankle.  

Normal ranges of motion of the ankle are dorsiflexion from 0 
degrees to 20 degrees, and plantar flexion from 0 degrees to 
45 degrees.  38 C.F.R. § 4.71, Plate II.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10 (functional impairment), 4.40 
(functional loss) and 4.45 (rating of joints) must be 
considered.  DeLuca v. Brown, 8 Vet. App. 202 (1995).



Facts 

On VA examination in January 2006, the Veteran complained of 
pain, weakness, stiffness, fatigue, and lack of endurance in 
his left ankle.  Physical activity and inclement weather 
tended to precipitate his symptoms.  He stated that he had 
difficulty navigating stairs, walking and running for long 
distances, and standing for an extended length of time.  On 
physical examination, his posture and gait and were normal.  
There was tenderness to palpation over the anterior 
talofibular ligament.  The Veteran exhibited full active 
range of motion with pain during inversion from 15 to 30 
degrees.  X-rays showed no fracture, dislocation, or other 
significant bone abnormality.  

In May 2007, the Veteran testified that he experienced ankle 
pain any time he did a lot of walking, that his left ankle 
was less stable and tired more easily than his right ankle, 
and that he took a pain medication.  He stated that the pain 
and weakness were worse at the end of the day. 

On VA examination in June 2007 the Veteran gave a history of 
ankle instability, inversion of the ankle, occasional pain, 
and swelling with prolonged walking (greater than 2 hours).  
He did not wear an ankle brace.  He reported no 
incapacitating flare-up of left ankle pain in the past 12 
months.  On physical examination, dorsiflexion was to 20 
degrees and plantar flexion was to 45 degrees. Inversion was 
to 30 degrees, and eversion was to 20 degrees.  There was no 
pain with motion and no additional limitation due to pain, 
fatigue, incoordination, weakness, or lack of endurance.  
There was no ankylosis.  

Analysis

The residuals of a left ankle sprain are currently rated 10 
percent disabling.  The criterion for the next higher rating, 
20 percent, is marked limited motion of the ankle.



On VA examinations in January 2006 and in June 2007, the 
Veteran had full or normal range of motion of the ankle.  And 
there was no additional limitation of motion due to pain, 
fatigue, incoordination, weakness, or lack of endurance.  For 
these reasons, marked limitation of motion of the left ankle 
has not been demonstrated, considering functional loss under 
38 C.F.R. §§ 4.40 and 4.45.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard does not apply.  38 C.F.R. 
§ 5107 (b). 

Hallux Valgus of the Right Foot

Rating Criteria

The Veteran currently has a noncompensable rating for hallux 
valgus of the right foot under Diagnostic Code 5280.  Under 
Diagnostic Code 5280, the criteria for a 10 percent rating 
are residuals of a surgical resection of the metatarsal head 
or severe impairment the equivalent to amputation of great 
toe. 

Facts 

On VA examination in January 2006, there was a 30 degree 
valgus deviation with a moderate sized bunion, which was 
tender to palpation.  The Veteran exhibited a full active 
range of motion at the first metatarsal phalangeal joint with 
no pain on motion.  

In May 2007, the Veteran testified that he had a moderate-
sized bunion on his right foot which caused slight pain 
depending on how much movement he had and the type of shoes 
he wore.  He reported that it would flare up and be very 
painful at times, which necessitated wearing different shoes.  
He stated the condition was not as bad as it was in service 
because he did not have to wear combat boots any more.  He 
had not received any specific treatment for his right foot 
since service separation.

On VA examination in June 2007, the Veteran gave a history of 
bunion on the right foot with mild local tenderness, but he 
had not surgery.  He had no acute flare-ups of foot pain, 
which were incapacitating.  On physical examination, the 
right foot was normal in appearance with minimal tenderness 
along the medial aspect of the metatarsophalangeal joint of 
the right foot with flexion of 45 degrees (normal) and 
extension of 70 degrees (normal).  He had no edema, 
instability, weakness, or tenderness in the foot.  There were 
no skin or vascular changes and no indication of abnormal 
weight bearing.  X-rays showed a slight hallux valgus 
deformity.  

Analysis

For a compensable rating, the right hallux valgus must be 
severe and equivalent to amputation of the great toe or there 
was a surgical resection of the metatarsal head. Clearly, the 
Veteran has not had surgery.  And the degree of current 
impairment does not more nearly approximate or equate to 
amputation of great toe 

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard does not apply.  38 C.F.R. 
§ 5107 (b).  

Hypertension

Rating Criteria

Hypertension is currently rated noncompensable under 
Diagnostic Code 7101.  Under Diagnostic Code 7101, the 
criteria for a 10 percent rating are diastolic pressure 
predominantly 100 or more, or; systolic pressure 
predominantly 160 or more, or a history of diastolic pressure 
predominantly 100 or more which requires continuous 
medication for control.  Hypertension with diastolic pressure 
predominantly 110 or more, or; systolic pressure 
predominantly 200 or more, is rated 20 percent disabling.  



Facts

On VA examination in January 2006, the Veteran gave a history 
of a diagnosis of hypertension in 1999 and that he was placed 
on prescription medication.  On physical examination, the 
blood pressure readings were 134/92, 142/91, and 135/88.  He 
had a regular heart rate and rhythm with no murmurs, a 
normal-sized heart, and symmetric pulses.  

On examination in August 2006, the Veteran's blood pressure 
was 130/69.  

In May 2007, the Veteran testified that he had a blood 
pressure machine at home and took his blood pressure readings 
daily and the readings were about 120/78.  He reported that 
he continually took medication for his high blood pressure, 
which usually managed the condition.  
 
On VA examination in June 2007, it was noted that the Veteran 
took medication daily with good relief and no significant 
side effects.  His blood pressure readings were 124/74, 
124/58, and 130/69.  He had a regular heart rate and rhythm 
without murmur or gallop.  

Analysis

The Veteran's service treatment records indicate that he was 
diagnosed with hypertension in September 2000 and was given 
prescription medication to treat the condition.  Prior to his 
diagnosis, a diastolic pressure of 100 or more is shown in 
his service treatment records on at least 8 occasions and 
diastolic pressures in the high 90s are shown on at least 
another 7 occasions.  Since he began taking prescription 
medication, diastolic pressures of 100 or more have been 
recorded on at least 4 occasions, and pressures in the high 
90s were recorded on at least another 9 occasions.  While 
these instances are significant, they do not illustrate a 
history of diastolic pressures which are "predominantly" 
100 or more.  Consequently, the criteria for a 10 percent 
schedular rating for hypertension are not fully met.  

However, the record does show that throughout the appeal 
period the Veteran has had medication prescribed for control 
of his hypertension.  What is particularly noteworthy is that 
the Veteran's hypertension has not been completely controlled 
by the medication, as shown by the multiple readings of 
diastolic pressures in the high 90s or even of 100 or more.  
Under these circumstances, the disability picture more nearly 
approximates the criteria for a 10 percent rating under 
Diagnostic Code 7101, applying 38 C.F.R. § 4.7.   

As the criteria for a 10 percent rating for hypertension are 
only approximated, and not fully satisfied, it is clear that 
the criteria for 20 percent rating are not shown.  At no time 
during the appeal period was diastolic pressure 110 or more 
or systolic pressure 200 or more.  

Postoperative Scar of the Left Foot

Rating Criteria

The scar of the left foot is currently rated noncompensable 
under Diagnostic Code 7805.  Under Diagnostic Code 7805, the 
criteria for a 10 percent rating are limitation of function 
at the foot. 

Facts 

On VA examination in January 2006, there was a 6 cm. by 0.5 
cm. hyperpigmented scar with no appreciable tissue loss or 
adherence to any underlying structures.  On physical 
examination, there was tenderness to palpation throughout the 
recent surgical site as well as mild swelling.  The great toe 
exhibited full active range of motion without pain.



In May 2007, the Veteran testified that the scar on his left 
foot was always tender and painful to the touch.  He stated 
that with the shoes he was wearing at hearing his scar was 
quite painful, and that it was a different color than the 
surrounding skin.  He reported that when he was first 
examined in January 2006 it had not been very long since his 
surgery and he expected the scar to heal and the pain to 
resolve.  He believed that it was just the newness of the 
scar that made it painful to the touch, but two years since 
the surgery it was still sensitive to the touch and still 
discolored.

On VA examination in June 2007, the scar on the left foot was 
not painful and the scar was not adherent to the underlying 
tissue.  The texture of the skin was normal, and the scar was 
superficial, stable, and asymptomatic.  Range of motion of 
the metatarsophalangeal joint was flexion to 40 out of 45 
degrees and extension to 60 out of 70 degrees.  The diagnosis 
was a well-healed asymptomatic scar.

Analysis

The postoperative scar of the left foot is currently rated as 
noncompensable under Diagnostic Code 7805.  As the scar is 
superficial with no adhesion to underlying tissue, in order 
to warrant a compensable rating, there must be evidence of 
either instability, pain on examination, or limitation of 
function.  

There is no evidence of an unstable scar under Diagnostic 
Code 7803 or a painful scar on examination under Diagnostic 
Code 7804 to warrant a compensable rating. 

As for limitation of function under Diagnostic Code 7805, on 
VA examination in June 2007 there was some limitation of 
motion of the great toe, but the Veteran has a separate 
rating of 10 percent for residuals of bunionectomy and to 
rate limitation of function under Diagnostic Code 7805 would 
be pyramiding, which is not permissible.  38 C.F.R. § 4.14. 

For these reasons, the preponderance of the evidence is 
against the claim and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).



Bilateral Tinea Pedis

Rating Criteria

Bilateral tinea pedis is currently rated noncompensable under 
Diagnostic Code 7813.  

Under Diagnostic Code 7813, the skin condition is rated as 
scars under Diagnostic Codes 7801, 7802, 7803, 7804, or 7805, 
or as dermatitis under Diagnostic Code 7806, depending upon 
the predominant disability.  38 C.F.R. § 4.118. 

Under Diagnostic Code 7806, the criteria for a 10 percent 
rating are involvement of at least 5 percent, but less than 
20 percent, of the entire body, or at least 5 percent, but 
less than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period, is 
rated 10 percent disabling.  38 C.F.R. § 4.118. 

Facts 

On VA examination in January 2006, there was scaling on the 
plantar surface of each foot in a moccasin distribution.  The 
covered area was approximately 2 percent of the total body 
surface and 0 percent of the exposed body surface.  

In May 2007, the Veteran testified that he did not take any 
medication, topical or otherwise, for tinea pedis.  He 
reported flare-ups about once a week, but he had not spoken 
to the doctor about it because he only saw the doctor once 
every six months.  He noted that the flare-ups caused itching 
and pain.



On VA examination in June 2007, the Veteran stated that he 
did not use any medication for his feet other than topical 
application of Vaseline due to peeling skin.  On physical 
examination, peeling skin was noted, but the condition was 
otherwise asymptomatic.  The examiner noted dry scaly skin 
along the instep of each foot with mild macerated skin in the 
interdigital area between the 3rd and 4th, 4th and 5th toes 
bilaterally.  

Analysis

Bilateral tinea pedis is currently rated as noncompensable 
under Diagnostic Codes 7813 and 7806.  In order to merit a 
compensable rating, the condition would need to affect at 
least 5 percent of the entire body or 5 percent of the 
exposed areas or require intermittent systemic therapy.

On VA examination in January 2006, the condition covered only 
about 2 percent of the entire body and 0 percent of the 
exposed areas.  On VA examination in June 2007, the condition 
primarily affected the areas between the Veteran's toes.  The 
Veteran testified at hearing that he uses foot powder and 
Vaseline to treat his condition, but does not take 
prescription medication.  Thus, the criteria for a 
compensable rating under Diagnostic Codes 7813 and 7806 are 
not met.

In regards to the Diagnostic Codes for scars, the Veteran's 
symptoms again do not meet the criteria for a compensable 
rating.  There is no indication that there is a loss of 
function resulting from the tinea pedis (Diagnostic Code 
7805) or that the condition was painful on examination 
(Diagnostic Code 7804).  Nor does the condition of the 
Veteran's feet equate to an unstable scar under Diagnostic 
Code 7803. 

For these reasons, the preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b). 



Postoperative Residuals of an Umbilical Hernia

Rating Criteria

The postoperative residuals of umbilical hernia are rated by 
analogy to a ventral hernia under Diagnostic Code 7339.  
Under Diagnostic Code 7339, the criteria for a compensable 
rating, 20 percent, are a small postoperative hernia, not 
well supported by belt under ordinary conditions, or a healed 
hernia or postoperative wounds with weakening of abdominal 
wall and indication for a supporting belt.

Facts 

On VA examination in January 2006, the Veteran reported no 
prominent symptoms. On physical examination, there was a 2 
cm. mass consistent with an umbilical hernia.  

In December 2006, the Veteran underwent surgery to repair an 
inguinal hernia, at which time the umbilical hernia was also 
surgically repaired with mesh.   

In May 2007, the Veteran testified that he had not had any 
problems with the hernia since the surgery with the exception 
of the scar, which was not painful or tender.  

On VA examination in June 2007, the umbilical hernia was 
well-healed and asymptomatic.  

Analysis

The Veteran's postoperative residuals of an umbilical hernia 
are currently rated as noncompensable by analogy to 
Diagnostic Code 7339.  At hearing in May 2007, the Veteran 
testified that the only residual of the condition was a scar 
which was not painful or tender.  



In the absence of a small postoperative hernia, not well 
supported by belt under ordinary conditions, or a healed 
hernia or postoperative wounds with weakening of abdominal 
wall and indication for a supporting belt, the criteria for a 
20 percent rating under Diagnostic Code 7339 have not been 
met. 

Gastroesophageal Reflux Disease

Rating Criteria

Gastroesophageal reflux disease is rated by analogy to a 
hiatal hernia under Diagnostic Code 7346.  Under Diagnostic 
Code 7346, the criteria for a 30 percent rating are 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  

Facts 

On VA examination in January 2006, the Veteran stated that he 
was taking medication on a daily basis which helped his 
symptoms, and he did not experience regurgitation.  

In August 2006, the Veteran denied fever, weight loss, 
appetite change, nausea, vomiting, abdominal discomfort, 
melena, and hematochezia.  

In May 2007, the Veteran testified that he was taking 
medication for gastroesophageal reflux disease.  He stated 
that he experienced problems with regurgitation, that he 
slept with his head elevated to avoid gagging, and that he 
had occasional pain in his abdomen.



On VA examination in June 2007, the Veteran stated that he 
experienced heartburn one or two times per week and reflux on 
a daily basis, and occasionally when he bent over to put on 
his shoes and socks.  He reported no dysphagia, hematemesis, 
melena, nausea, or vomiting.  He took medication daily with 
good relief and no significant side effects.  His health was 
noted to be good with no weight gain or loss and no signs of 
anemia.  

Analysis

Gastroesophageal reflux disease is currently rated 10 percent 
disabling under Diagnostic Code 7346.  To merit the next 
higher rating, 30 percent, recurrent epigastric distress 
symptoms, accompanied by substernal or arm or shoulder pain, 
productive of considerable impairment of health must be 
shown.

On VA examinations in January 2006 and in June 2007 and in 
his testimony, the Veteran did report recurrent epigastric 
distress, including heartburn and regurgitation.  However, 
the symptoms do not produce considerable impairment of his 
health.  

For is reason, the preponderance of the evidence is against 
the claim, and the benefit-of-the-doubt standard of proof 
does not apply.  38 U.S.C.A. § 5107(b). 

Extraschedular Rating

Although the Board is precluded by regulation from assigning 
extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for a 
service-connected disability is inadequate.  There must be a 
comparison between the level of severity and symptomatology 
of the service-connected disability with the established 
criteria.

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's 
disability levels and symptomatology, and provide for higher 
ratings for more severe symptoms.  As the disability pictures 
are contemplated by the Rating Schedule, the assigned 
schedular ratings are, therefore, adequate.  Consequently, 
referral for extraschedular consideration is not required 
under 38 C.F.R. § 3.321(b)(1).


ORDER

Service connection for bilateral lower extremity periostitis 
is denied.

An initial rating higher than 10 percent for bilateral 
degenerative joint disease of the knees is denied.  An 
initial rating higher than 10 percent for residuals of a left 
ankle sprain is denied.  A compensable rating for hallux 
valgus of the right foot is denied.  

A 10 percent rating for hypertension is granted, subject to 
the regulations governing the award of monetary payments. 

A compensable rating for a postoperative scar on the left 
foot is denied.  A compensable rating for bilateral tinea 
pedis is denied.  A compensable rating for residuals of an 
umbilical hernia, postoperative, is denied.  An initial 
rating higher than 10 percent for gastroesophageal reflux 
disease is denied. 


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


